     5:08-cr-00258-MBS         Date Filed 01/27/21       Entry Number 278         Page 1 of 5




                         IN THE UNITED STATES DISTRICT COURT

                         FOR THE DISTRICT OF SOUTH CAROLINA

United States of America            )
                                    ) Cr. No. 5:08-258
       vs.                          )
                                    )
Isaac Benton Armstead, IV,          )      ORDER AND OPINION
                                    )
                    Defendant.      )
____________________________________)

       On August 6, 2008, Defendant Isaac Benton Armstead, IV pleaded guilty to conspiracy to

possess with intent to distribute and to distribute 50 grams or more of cocaine base, in violation of

21 U.S.C. § 846. A presentence investigation report (“PSR”) was prepared that attributed to

Defendant 2,717.7 grams of cocaine base and 2,684.9 grams of cocaine, for a marijuana equivalent

of 54,890.98 kilograms. Defendant had 4 criminal history points, for a criminal history category of

III. However, because Defendant had two prior felony convictions of either a crime of violence or

a controlled substance offense, he was deemed a career offender under U.S.S.G. § 4B1.1, which

increased his criminal history category to VI. Defendant’s base offense level was 36. Because he

was deemed a career offender, Defendant offense level became 37. Defendant’s statutory sentence

under 21 U.S.C. § 841(b)(1)(A) was 20 years to life. His sentencing guidelines range was 360

months to life imprisonment. On May 27, 2009, Defendant was sentenced to incarceration for a

period of 360 months, to be followed by a term of supervised release for 10 years. Judgment was

entered on May 29, 2009. On January 14, 2011, an amended judgment was entered pursuant to Fed.

R. Crim. P. 35(a) that reduced Defendant’s sentence by three guidelines levels to 262 months.

Defendant has been incarcerated since April 21, 2009. Defendant’s current release date is November

4, 2027.
     5:08-cr-00258-MBS         Date Filed 01/27/21          Entry Number 278      Page 2 of 5




       The First Step Act of 2018 made retroactive changes to certain offenses promulgated under

the Fair Sentencing Act. Under the current statutory scheme, § 841(b)(1)(A) requires at least 280

grams of cocaine base, rather than 50 grams, to trigger the penalties to which Defendant was

subjected. Pursuant to § 841(b)(1)(B), a person with a prior conviction for a “serious drug felony

or serious violent felony” is subject to a sentence of 10 years to life imprisonment, to be followed

by a term of supervised release of not less than 8 years.

       On March 20, 2019, Defendant filed a motion to reduce sentence under the First Step Act.

The United States Probation Office (USPO) prepared a sentence reduction report that recalculated

Defendant’s total offense level as follows: base offense level of 34, based on a marijuana equivalent

of 10,241.89 kilograms pursuant to Amendment 750 to the Sentencing Guidelines. However, as a

career offender, Defendant’s base offense level was increased to 37. With a criminal history

category of VI, and taking into account Defendant’s Rule 35(a) reduction, Defendant’s guidelines

range became 262 to 327 months, with a reduced term of supervision to 8 years. The court therefore

granted Defendant’s motion only as to the reduced term of supervision, and denied the remainder

of his motion. Defendant appealed. On October 7, 2020, the Fourth Circuit remanded the case in

light of United States v. Chambers, 956 F.3d 667 (4th Cir. 2020), and United States v. Blackmon,

787 F. App’x 156 (4th Cir. 2019).

       The USPO filed an amended sentence reduction report on November 2, 2020 that included

the same calculations its previous report, but noted the changed procedural posture of this matter.

Defendant, through counsel, filed a supplemental motion to reduce sentence on November 30, 2020.

Defendant asserts that one of his prior convictions, a 1995 South Carolina conviction for assault and

battery of a high and aggravated nature, has not counted as a career offender offense since United


                                                 2
     5:08-cr-00258-MBS          Date Filed 01/27/21       Entry Number 278         Page 3 of 5




States v. Hemingway, 734 F.3d 323 (4th Cir. 2013). Defendant also contends it is questionable that

a 1996 conviction for distribution of crack could readily count as a career offender qualifying offense

because the charging documents have not been obtainable. According to the USPO, absent his career

offender status, and taking into account his Rule 35(a) three-level reduction, Defendant’s base

offense level would be 31 and his criminal history category III, for a guidelines range of 135 to 168

months imprisonment. The government filed a response on December 30, 2020. The government

submits that consideration of the 18 U.S.C. § 3553(a) factors and Defendant’s post-sentencing

conduct warrant a reduction in sentence. Defendant also filed a reply on January 8, 2021.

                                           DISCUSSION

       As noted above, Defendant’s guidelines sentencing range has not changed. In United States

v. Wirsing, 943 F.3d 175, 184 (4th Cir. 2019), the Fourth Circuit found that the First Step Act

provides explicit permission for a court to modify a sentence. Further, in United States v. Chambers,

956 F.3d 667, 674 (4th Cir. 2020), the Fourth Circuit held that any guidelines error deemed

retroactive must be corrected. Id. at 668. The Chambers court also held that the sentencing factors

articulated in 18 U.S.C. § 3553(a) apply in First Step Act cases, and that a court may vary from the

guidelines and may consider the defendant’s post-sentencing conduct in modifying a defendant’s

sentence. Id.

       The court declines to apply Hemingway, which has not been deemed retroactive on collateral

review by the Fourth Circuit. Instead, the court will turn to the § 3553(a) factors and Defendant’s

post-sentencing conduct.

       Defendant’s Summary Reentry Plan reveals that he has taken advantage of numerous classes

and programs offered by the Bureau of Prisons. He earned his GED while incarcerated. Defendant


                                                  3
     5:08-cr-00258-MBS          Date Filed 01/27/21       Entry Number 278         Page 4 of 5




has maintained his work assignment on the Camp AM Food Service at FCI-Edgefield, where he is

housed. He has maintained good weekly cell sanitation reports and has remained incident- report

free except for two infractions in 2010 for destruction of property $100 or less and possessing an

unauthorized item; and an infraction in 2015 for conducting a gambling pool. Defendant is 49 years

old, which statistically supports a finding that his risk of recidivism is significantly reduced.

                                           CONCLUSION

       The court has taken into account the § 3553(a) factors, particularly the nature and

circumstances of the offense and the history and characteristics of the defendant; the need for the

sentence imposed to reflect the seriousness of the offense, to promote respect for the law, and to

provide just punishment for the offense; and the need to avoid unwarranted sentence disparities. The

court notes that Defendant has served approximately 141 months of his 262 month sentence, and in

excess of the bottom range of a non-career offender sentence of 135 months. The court finds that

Defendant’s sentence should be modified as follows: Defendant is hereby committed to the custody

of the United States Bureau of Prisons to be imprisoned for a total term of time served, to be

followed by a term of supervised release for 8 years. All other provisions of the judgment entered

January 14, 2011 remain in effect.

       There being a verified residence and an appropriate release plan in place, this order is stayed

for up to fourteen days to make appropriate travel arrangements and to ensure Defendant’s safe

release. Defendant shall be released as soon as appropriate travel arrangements are made and it is

safe for Defendant to travel. There shall be no delay in ensuring travel arrangements are made. If

more than fourteen days are needed to make appropriate travel arrangements and ensure Defendant’s

safe release, the parties shall immediately notify the court and show cause why the stay should be


                                                  4
     5:08-cr-00258-MBS          Date Filed 01/27/21      Entry Number 278         Page 5 of 5




extended. Within 72 hours of his release, Defendant shall contact United States Probation Officer

Marshall Bunch at either his office number, 803-253-3335; or his cell number, 803-667-1461.

       Because of the COVID-19 pandemic, Defendant shall be tested for COVID-19 prior to his

release and, provided he does not test positive, shall not spend 14 days in quarantine in BOP custody,

but shall be released and instead spend 14 days in quarantine in the place he will reside.

       IT IS SO ORDERED.



                                               /s/ Margaret B. Seymour
                                               Senior United States District Judge

Columbia, South Carolina

January 19, 2021




                                                  5
